DETAILED ACTION
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/17/2021 has been entered. 
This communication is responsive to Amendment, filed 03/03/2021. 
Claims 1, 3-10, 12-16 and 18-20 are pending in this application. In the Amendment, claims 2, 11 and 17 were cancelled, and claims 16 were amended. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-10, 12-16 and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
and enlarging the portal, within the first scene to move the portal towards a user of the device.” The specification appears to only disclose repositioning the portal and the second scene in the first scene includes translating a location of the portal within the first scene to move the portal towards a user of the device. The examiner request the application to point out from the specification that clearly discloses the limitation of enlarging the portal.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3-6 and 8-10, 12-14 and 16, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over PARKER et al. (“Parker”, Pub. No. US 2017/0228931), Kim (Pub. No. US 2018/0284885) and Perry (Pub. No. US 2017/0221264). 
Per claim 1, Parker teaches a computer-implemented method of navigating within a virtual environment, the method comprising:
generating, by a processor, a portal that includes a set of portal boundaries (fig. 4C, portal 440; [0024]; [0030]);
displaying, by the processor, the portal within a first scene of the virtual environment being displayed on a device (fig. 4A-4E; [0022]; [0024]; [0030]);
which show a second scene 420 within the portal 440 being displayed in the fixed feature 450 (i.e. scene). Furthermore, para. [0032] discloses the fixed feature in the peripheral area surrounding the portal can be a scene from the first virtual location); 
receiving, by the processor, sensor data that indicates a movement of a motion controller configured to be in communication with the processor ([0013]; [0015]); and 
repositioning, by the processor, the portal and the second scene in the first scene based on the sensor data, wherein the display of the first scene remains stationary on the device during the repositioning of the portal and the second scene (figs. 4A-4D; [0013]; [0015]; [0023]; [0024]; [0025]; [0032]; which show transitioning from a first scene of a first virtual location to a second scene of a second virtual location by repositioning the portal 440 and the second scene 420 while the display of the fixed feature 450 (scene) remains stationary. Furthermore, para. [0032] discloses the fixed feature in the peripheral area surrounding the portal can be the scene from the first virtual location), wherein repositioning the portal and the second scene in the first scene includes translating a location of the portal within the first scene to move the portal towards a user of the device (Parker, figs. 4A-4E; [0024] [0025]; [0026]; [0028]). 
Although Parker teaches a user immersed in a 3D virtual environment wearing, for example, a head mounted display (HMD) device may explore the 3D virtual environment and interact with the 3D virtual environment to allow the user to transition/teleport from the first virtual scene of a first virtual location to a second virtual scene of a second virtual location as described above in figs. 4A-4D and paras [0013], [0015], [0023], [0024], [0025], and [0032], 
The modified Parker does not specifically teach enlarging the portal, within the first scene to move the portal towards a user of the device.
However, Perry teaches enlarging the portal, within the first scene to move the portal towards a user of the device (Figs. 4B-4H and Figs. 6B-6F; Portal D36; [0088]; [0105]; [0106]; [0107]; 0117]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teaching of Perry in the invention of the modified Parker in order to provide the user with navigation within a virtual reality environment to allow the user the ability to select objects displayed within the virtual reality environment to bring objects toward the user for a more focus view.
Per claim 3, the modified Parker teaches the computer-implemented method of claim 1, further comprising continuing to translate the location of the portal until the second scene 
Per claim 4, the modified Parker teaches the computer-implemented method of claim 3, wherein the portal is no longer displayed upon the replacement of the first scene by the second scene (Parker, figs. 4A-4E; [0024] [0025]; [0026]).
Per claim 5, the modified Parker teaches the computer-implemented method of claim 1, wherein the sensor data is first sensor data, and the movement is a first movement, the method further comprising: receiving, by the processor, second sensor data that indicates a second movement of the motion controller and repositioning, by the processor, a virtual object of the second scene displayed within the portal boundaries scene (Parker, figs. 4A-4E; [0013] [0015]; [0026]; [0028]).
Per claim 6, the modified Parker the computer-implemented method of claim 5, wherein repositioning the virtual object of the second scene includes moving the virtual object from the second scene within the portal boundaries to a portion of the first scene that is outside of the portal boundaries (Parker, figs. 4C-4E; [0026]; [0028]; [0031]; [0032]; [0033]; [0035]).  
Per claim 8, the modified Parker teaches the computer-implemented method of claim 1, wherein the sensor data is first sensor data, and the movement is a first movement, the method further comprising: receiving, by the processor, second sensor data that indicates a panning movement of the motion controller; and displaying, by the processor, a different perspective of the second scene within the portal boundaries (Parker, [0013]; [0015]; [0028]).
Claims 9, and 12-14 are rejected under the same rationale as claims 1, and 3-5 respectively.

Claims 16, 18-19 are rejected under the same rationale as claims 1, and 3-5. 

Claims 7, 15, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over PARKER et al. (“Parker”, Pub. No. US 2017/0228931), Kim (Pub. No. US 2018/0284885), Perry (Pub. No. US 2017/0221264), and BALAN et al. (“Balan” Pub. No. US 2019/0213793).
Per claim 7, Parker teaches the computer-implemented method of claim 1, wherein generating the portal includes: defining, by the processor, a portal within the virtual environment; and projecting, by the processor, a position of the portal relative to the second scene, wherein the display of the second scene within the portal boundaries is based on a perspective from the position of the portal relative to the second scene ([0004]; [0028]; [0029]). Parker does not specifically teach a portal camera. However, Balan teaches a portal camera (fig. 3A-3K; [0004]; [0005]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention (or before the effective filing date of the claimed invention) to include the teaching of Balan in the invention of Parker in order to provide a visual perspective of a person wearing an HMD device. Thus, this would give the user a virtual visual field from perspective of the camera of the HMD device.
Claim 15 is rejected under the same rationale as claim 7.
Claim 20 is rejected under the same rationale as claim 7.

Response to Arguments


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH T VU whose telephone number is (571)272-4073.  The examiner can normally be reached on M-F: 6:30AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THANH T VU/Primary Examiner, Art Unit 2175